Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 05/03/2021 has been considered.  Claims 1, 2 and 9 are amended and claims 1-17 are pending.  Currently, claims 10-14, 16 and 17 are withdrawn as non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenig et al. (US 2007/0087138 A1).
Claim 1:  Koenig teaches a recording sheet comprising a substrate and a water soluble divalent metal salt mixed with a starch on at least one surface of the substrate (abstract), wherein the substrate can be a paper substrate [0024], and the water soluble divalent metal salt comprises a cation of calcium or magnesium and an anion of chloride, nitrate or sulfate [0034].
Claim 2
Claim 3:  Koenig taches the weight ratio of the water soluble divalent metal salt such as calcium chloride to the starch is 5% to 200% [0037].  From this weight ratio and the preferred amount of the water soluble divalent metal salt 0.1-3 gsm above, the amount of the starch is calculated to be 0.005-6 gsm.  Current specification defines lacking binder as having no binder or having less than 8 gsm binder (see page 3, lines 12-14).  The calculated amount of the starch (0.005-6 gsm) is less than 8gsm.
Claim 4:  Koenig teaches the recording sheet is printable by ink jet printing [0045].
Claims 5-7:  Koenig teaches calcium chloride and magnesium chloride as suitable examples of the water soluble divalent metal salt [0034].
Claim 8:  With respect to air permeability, is elementary that the mere recitation of newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  In re Swinehart et al., 169 USPQ 226 at 229.  Since the Koenig reference teaches all of Applicant’s claimed compositional and positional limitations, it is inherent that the reference article function in the same manner claimed by Applicant.  The burden is upon Applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.
Claim 9:  Koenig teaches the paper substrate has a basis weight of 20-500 gsm [0031].

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenig et al. (US 2007/0087138 A1) as applied to claim 1 above, and further evidenced by Haruta et al. (US 4,410,899).
Koenig teaches the claimed invention as set forth above. 
Claim 15:  Koenig teaches the recording sheet is printed using an ink jet printing process as described in Haruta et al. (US 4,410,899) [0045].  The evidence (Haruta) shows the use of a recording liquid, (i.e. ink) containing a dye and a liquid carrier (see col.1, line 23 and claim 5).
 
Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The reference of Koenig teaches divalent metal salts containing calcium or magnesium cation and chloride, nitrate or sulfate anion.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
August 11, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785